Citation Nr: 0327664	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  98-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to the service-connected lichen planus.  

2.  Entitlement to service connection for coronary 
atherosclerosis, as secondary to the service-connected lichen 
planus.  

3.  Entitlement to service connection for hypertensive 
cardiovascular disease (claimed as heart problems), as 
secondary to the service-connected lichen planus.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On July 18, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded a 
cardiovascular examination.  The claims 
file and a separate copy of this 
development memo must be made available 
to and reviewed by the examiner prior and 
pursuant to conduction of the 
examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies must be conducted.  The 
appropriate medical specialist must 
ascertain whether any current 
hypertension or hypertensive 
cardiovascular or coronary 
atherosclerosis disease which may be 
found on examination is/are more likely 
than not causally related to the service-
connected lichen planus.  The examiner 
should also review any records associated 
with the veteran's history which the 
veteran identifies and which may be 
associated with the claims file pursuant 
to any additional development undertaken 
as a result of this memo.  The examiner 
should comment on each disability and 
should opine as to etiology.  

If the examiner determines that there is 
no direct causal relationship between the 
service-connected lichen planus and the 
disabilities at issue, the examiner 
should be requested to express an opinion 
as to whether lichen planus aggravates 
hypertension, hypertensive cardiovascular 
disease, and/or coronary atherosclerosis.  
If such aggravation is determined to be 
present, the examiner must address the 
following medical issues:

(a) The baselines manifestations which 
are due to the effects of hypertension, 
hypertensive cardiovascular disease, and 
coronary atherosclerosis;

(b) The increased manifestation which, in 
the examiner's opinion, are proximately 
due to service-connected lichen planus 
based on medical considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of hypertension, hypertensive 
cardiovascular disease, and/or coronary 
atherosclerosis are proximately due to 
service-connected lichen planus.

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  The claims folder 
should be sent to the examiner(s) for 
review.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



